ERASER, J.,
delivered the opinion of the court.
The judgment of the court below should be reversed. The private examination of a married woman, required by the acts of February 4, 1835, and March 6, 1845, for the conveyance of her real estate, is properly taken by the clerk. Those acts clearly authorize this, and we do not find any provision in these or any other act which - would justify us in restricting their meaning.
Judgment reversed and case remanded, with directions to enter judgment for the plaintiffs.